UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   September 18, 2012

                                      No. 11-1697

                            UNITED STATES OF AMERICA

                                           v.

                                 RYAN JAMES CRAIG,
                                             Appellant

                            (M.D. Pa. No. 1-06-cr-00219-001)

Present: FUENTES, HARDIMAN and ROTH, Circuit Judges

       Motion to Modify and/or Clarify Opinion


                                                     Respectfully,
                                                     Clerk/JK

_________________________________ORDER________________________________
The foregoing Motion is GRANTED. Footnote 2 shall be removed from the Opinion
filed on September 17, 2012.


                                                     By the Court,

                                                     /s/ Thomas M. Hardiman
                                                     Circuit Judge

Dated: October 5, 2012
JK/cc: Stephen R. Cerutti, II, Esq.
       Tina Schneider, Esq.